UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2187



CAROL L. PRIOR,

                                              Plaintiff - Appellant,

          versus


KENNETH S.   APFEL,   COMMISSIONER   OF   SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Big Stone Gap. Glen E. Conrad, Magistrate
Judge. (CA-96-213-B)


Submitted:   January 29, 1999                Decided:   June 22, 1999


Before WIDENER and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carol L. Prior, Appellant Pro Se. David Stephen Wiedner, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania; Julie C.
Dudley, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carol L. Prior appeals the magistrate judge’s order granting

the Commissioner’s motion for summary judgment, and affirming the

Commissioner’s decision denying disability insurance benefits and

supplementary security income.1       We have reviewed the record and

the magistrate judge’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.2

See Prior v. Apfel, No. CA-96-213-B (W.D. Va. Mar. 19, 1998).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




     1
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994).
     2
       We note that Prior submitted to this court medical reports
prepared subsequent to the district court’s final judgment and
order. We find that the reports do not constitute material new
evidence and thus no remand is warranted. See 42 U.S.C. § 405(g)
(1994); Wilkins v. Secretary, Dep’t of Health & Human Servs., 953
F.2d 93, 95-96 (4th Cir. 1991).


                                  2